 

Exhibit 10.1

 



$ 87,000,000
The Marcus Corporation

5.00% Convertible Senior Notes due 2025

 

Purchase Agreement

 

September 17, 2020

 

J.P. Morgan Securities LLC

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

 

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

Ladies and Gentlemen:

 

The Marcus Corporation, a Wisconsin corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $ 87,000,000 principal amount of its 5.00% Convertible Senior
Notes due 2025 (the “Underwritten Securities”) and, at the option of the Initial
Purchasers, up to an additional $ 13,050,000 principal amount of its 5.00%
Convertible Senior Notes due 2025 (the “Option Securities”) if and to the extent
that the Initial Purchasers shall have determined to exercise the option to
purchase such 5.00% Convertible Senior Notes due 2025 granted to the Initial
Purchasers in Section ‎2 hereof. The Underwritten Securities and the Option
Securities are herein referred to as the “Securities”. The Securities will be
convertible into shares (the “Underlying Securities”) of common stock of the
Company, par value $1.00 per share (the “Common Stock”) in the manner provided
in the Indenture (as defined below). The Securities will be issued pursuant to
an Indenture to be dated as of September 22, 2020 (the “Indenture”), between the
Company and U.S. Bank, N.A., as trustee (the “Trustee”).

 

In connection with the offering of the Underwritten Securities, the Company is
separately entering into capped call transactions with one or more of the
Initial Purchasers or their respective affiliates and/or other financial
institutions (the “Capped Call Counterparties”), in each case pursuant to a
capped call confirmation (each, a “Base Capped Call Confirmation”) dated the
date hereof, and in connection with the issuance of any Option Securities, the
Company and the Capped Call Counterparties may enter into additional capped call
transactions, in each case pursuant to an additional capped call confirmation
(each, an “Additional Capped Call Confirmation”) to be dated the date on which
the option granted to the Initial Purchasers pursuant to Section ‎2 hereof to
purchase such Option Securities is exercised (the Additional Capped Call
Confirmations together with the Base Capped Call Confirmations, the “Capped Call
Confirmations”).

 





 

 

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

 

1.             Offering Memorandum and Transaction Information. The Securities
will be sold to the Initial Purchasers without being registered under the
Securities Act of 1933, as amended (the “Securities Act”), in reliance upon an
exemption therefrom. The Company has prepared a preliminary offering memorandum
dated September 17, 2020 (the “Preliminary Offering Memorandum”) and will
prepare an offering memorandum dated the date hereof (the “Offering Memorandum”)
setting forth information concerning the Company and the Securities, the Capped
Call Confirmations and the Underlying Securities. Copies of the Preliminary
Offering Memorandum have been, and copies of the Offering Memorandum will be,
delivered by the Company to the Initial Purchasers pursuant to the terms of this
purchase agreement (this “Agreement”). The Company hereby confirms that it has
authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement. References herein to the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum
shall be deemed to refer to and include any document incorporated by reference
therein and any reference to “amend,” “amendment” or “supplement” with respect
to the Preliminary Offering Memorandum or the Offering Memorandum shall be
deemed to refer to and include any documents filed with the U.S. Securities and
Exchange Commission (the “Commission”) after such date and incorporated by
reference therein.

 

At or prior to 9:10 p.m. New York City time on the date hereof (the “Time of
Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

 

2.             Purchase and Resale of the Securities. (a) On the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, the Company agrees to issue and sell the
Underwritten Securities to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Company
the respective principal amount of Underwritten Securities set forth opposite
such Initial Purchaser’s name in Schedule 1 hereto at a price equal to 96.25% of
the principal amount thereof (the “Purchase Price”) plus accrued interest, if
any, from September 22, 2020 to the Closing Date (as defined below).

 

In addition, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, the Company agrees
to issue and sell the Option Securities to the several Initial Purchasers as
provided in this Agreement, and the Initial Purchasers, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, shall have the option to purchase, severally and
not jointly, from the Company the Option Securities at the Purchase Price plus
accrued interest, if any, from September 22, 2020 to the date of payment and
delivery.

 



2

 

 

If any Option Securities are to be purchased, the principal amount of Option
Securities to be purchased by each Initial Purchaser shall be the principal
amount of Option Securities which bears the same ratio to the aggregate
principal amount of Option Securities being purchased as the principal amount of
Underwritten Securities set forth opposite the name of such Initial Purchaser in
Schedule 1 hereto (or such amount increased as set forth in Section ‎10 hereof)
bears to the aggregate principal amount of Underwritten Securities being
purchased from the Company by the several Initial Purchasers, subject, however,
to such adjustments to eliminate Securities in denominations other than $1,000
as the Representative in its sole discretion shall make.

 

The Initial Purchasers may exercise the option to purchase the Option Securities
at any time in whole, or from time to time in part, by written notice from the
Representative to the Company for the sole purpose of covering sales in excess
of the aggregate principal amount of the Underwritten Securities; provided that
any Additional Closing Date (as defined below) shall occur within a period (the
“Exercise Period”) of thirteen calendar days from, and including, the Closing
Date (as defined below). Such notice shall set forth the aggregate principal
amount of Option Securities plus accrued interest as to which the option is
being exercised and the date and time when the Option Securities are to be
delivered and paid for which may be the same date and time as the Closing Date
(as hereinafter defined) but shall not be earlier than the Closing Date nor
later than the tenth full business day (as hereinafter defined) after the date
of such notice (unless such time and date are postponed in accordance with the
provisions of Section ‎10 hereof); provided, in each case, that such date and
time fall within the Exercise Period. Except as separately agreed in writing by
the Company and the Representative, any such notice shall be given at least two
business days prior to the date and time of delivery specified therein; provided
that any notice where the Option Securities are to be delivered on the Closing
Date shall be given at least one business day prior to the Closing Date.

 

(b)            The Company understands that the Initial Purchasers intend to
offer the Securities for resale on the terms set forth in the Time of Sale
Information. Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

(i)            it is a qualified institutional buyer within the meaning of Rule
144A under the Securities Act (a “QIB”) and an accredited investor within the
meaning of Rule 501(a) of Regulation D under the Securities Act (“Regulation
D”);

 

(ii)            it has not solicited offers for, or offered or sold, and will
not solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

 

(iii)            it has not solicited offers for, or offered or sold, and will
not solicit offers for, or offer or sell, the Securities as part of their
initial offering except to persons whom it reasonably believes to be QIBs in
transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in
connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A;

 



3

 

 

(c)            Each Initial Purchaser acknowledges and agrees that the Company
and, for purposes of the “no registration” opinions to be delivered to the
Initial Purchasers pursuant to Sections ‎6(f) and ‎6(g), counsel for the Company
and counsel for the Initial Purchasers, respectively, may rely upon the accuracy
of the representations and warranties of the Initial Purchasers, and compliance
by the Initial Purchasers with their agreements, contained in paragraph ‎(b)
above, and each Initial Purchaser hereby consents to such reliance.

 

(d)            The Company acknowledges and agrees that the Initial Purchasers
may offer and sell Securities to or through any affiliate of an Initial
Purchaser and that any such affiliate may offer and sell Securities purchased by
it to or through any Initial Purchaser, provided that such offers and sales
shall be made in accordance with the provisions of this Agreement.

 

(e)            Payment for the Securities shall be made by wire transfer in
immediately available funds to the account specified by the Company to the
Representative in the case of the Underwritten Securities, at the offices of
Davis Polk & Wardwell LLP at 1600 El Camino Real, Menlo Park, CA 94025 at 10:00
A.M. New York City time on September 22, 2020, or at such other time or place on
the same or such other date, not later than the fifth business day thereafter,
as the Representative and the Company may agree upon in writing or, in the case
of the Option Securities, on the date and at the time and place specified by the
Representative in the written notice of the Initial Purchasers’ election to
purchase such Option Securities. The time and date of such payment for the
Underwritten Securities is referred to herein as the “Closing Date” and the time
and date for such payment for the Option Securities, if other than the Closing
Date, is herein referred to as the “Additional Closing Date”.

 

Payment for the Securities to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the nominee
of The Depository Trust Company (“DTC”), for the respective accounts of the
several Initial Purchasers of the Securities to be purchased on such date of one
or more global notes representing the Securities (collectively, the “Global
Note”), with any transfer taxes payable in connection with the sale of such
Securities duly paid by the Company. The Global Note will be made available for
inspection by the Representative at the office of J.P. Morgan Securities LLC set
forth above not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date or the Additional Closing Date, as the case may be.

 

(f)            The Company acknowledges and agrees that each Initial Purchaser
is acting solely in the capacity of an arm’s length contractual counterparty to
the Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither the Representative nor any other Initial Purchaser
is advising the Company or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Initial Purchasers shall have no responsibility or
liability to the Company with respect thereto. Any review by the Representative
or any Initial Purchaser of the Company, the transactions contemplated hereby or
other matters relating to such transactions will be performed solely for the
benefit of the Representative or such Initial Purchaser and shall not be on
behalf of the Company or any other person.

 



4

 

 

3.             Representations and Warranties of the Company. The Company
represents and warrants to each Initial Purchaser that:

 

(a)            Preliminary Offering Memorandum. The Preliminary Offering
Memorandum, as of its date, did not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company makes no representation and warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in any Preliminary Offering Memorandum, it being understood and agreed that the
only such information furnished by any Initial Purchaser consists of the
information described as such in Section ‎7(b) hereof.

 

(b)            Time of Sale Information. The Time of Sale Information, at the
Time of Sale, did not, and as of the Closing Date and as of the Additional
Closing Date, as the case may be, will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation or
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representative
expressly for use in such Time of Sale Information, it being understood and
agreed that the only such information furnished by any Initial Purchaser
consists of the information described as such in Section ‎7(b) hereof.

 

(c)            Additional Written Communications. Other than the Preliminary
Offering Memorandum and the Offering Memorandum, the Company (including its
agents and representatives, other than the Initial Purchasers in their capacity
as such) has not prepared, made, used, authorized, approved or referred to and
will not prepare, make, use, authorize, approve or refer to any “written
communication” (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or solicitation of an offer to buy the Securities
(each such communication by the Company or its agents and representatives (other
than a communication referred to in clauses (i), (ii) and (iii) below) an
“Issuer Written Communication”) other than (i) the Preliminary Offering
Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on Annex A
hereto, including a term sheet substantially in the form of Annex B hereto,
which constitute part of the Time of Sale Information, and (iv) each electronic
road show and any other written communications approved in writing in advance by
the Representative. Each such Issuer Written Communication does not conflict
with the information contained in the Time of Sale Information, and when taken
together with the Time of Sale Information, did not, and as of the Closing Date
and as of the Additional Closing Date, as the case may be, will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that the Company makes no
representation or warranty with respect to any statements or omissions made in
each such Issuer Written Communication in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in such Issuer Written Communication, it being understood and agreed that the
only such information furnished by any Initial Purchaser consists of the
information described as such in Section ‎7(b) hereof.

 



5

 

 

(d)            Offering Memorandum. As of the date of the Offering Memorandum
and as of the Closing Date and as of the Additional Closing Date, as the case
may be, the Offering Memorandum does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company makes no
representation and warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in the Offering Memorandum, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in Section ‎7(b) hereof.

 

(e)            Incorporated Documents. The documents incorporated by reference
in the Offering Memorandum or the Time of Sale Information, when they were filed
with the Commission conformed or will conform, as the case may be, in all
material respects to the requirements of the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder
(collectively, the “Exchange Act”) and, as of the date such documents were filed
or will be filed with the Commission, such documents did not and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(f)            Financial Statements. The financial statements and the related
notes thereto of the Company and its consolidated subsidiaries included or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum present fairly in all material respects the financial position of the
Company and its consolidated subsidiaries as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified; such financial statements have been prepared in conformity with
generally accepted accounting principles (“GAAP”) in the United States applied
on a consistent basis throughout the periods covered thereby; and the other
financial information included or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum has been derived from the
accounting records of the Company and its consolidated subsidiaries and presents
fairly in all material respects the information shown thereby.

 



6

 

 

(g)            No Material Adverse Change. Since the date of the most recent
financial statements of the Company included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum, (i) there has
not been any change in the capital stock or long-term debt of the Company or any
of its subsidiaries, or any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Company on any class of capital stock, or
any material adverse change, or any development that could reasonably be
expected to result in a material adverse change, in or affecting the business,
properties, management, financial position, stockholders’ equity, results of
operations or prospects of the Company and its subsidiaries taken as a whole;
(ii) neither the Company nor any of its subsidiaries has entered into any
transaction or agreement that is material to the Company and its subsidiaries
taken as a whole or incurred any liability or obligation, direct or contingent,
that is material to the Company and its subsidiaries taken as a whole; and (iii)
neither the Company nor any of its subsidiaries has sustained any material loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority, except in each case as otherwise disclosed in each of the
Time of Sale Information and the Offering Memorandum.

 

(h)            Organization and Good Standing. The Company and its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, management, financial
position, stockholders’ equity, results of operations or prospects of the
Company and its subsidiaries taken as a whole or on the performance by the
Company of its obligations under the Transaction Documents (as defined below) (a
“Material Adverse Effect”). The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than (i) any
subsidiaries listed on Exhibit 21 to the Company’s Annual Report on Form 10-K
for the most recently ended fiscal year and (ii) any subsidiaries not required
to be listed on Exhibit 21 by Item 601 of Regulation S-K under the Exchange Act.

 

(i)            Capitalization. The Company has an authorized capitalization as
set forth in the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization”; all the outstanding shares of capital stock of the
Company have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights; except
as described in or expressly contemplated by the Time of Sale Information and
the Offering Memorandum, there are no outstanding rights (including, without
limitation, pre-emptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interest in the Company or any of its subsidiaries, or any contract,
commitment, agreement, understanding or arrangement of any kind relating to the
issuance of any capital stock of the Company or any such subsidiary, any such
convertible or exchangeable securities or any such rights, warrants or options;
the capital stock of the Company conforms in all material respects to the
description thereof contained in the Time of Sale Information and the Offering
Memorandum; and all the outstanding shares of capital stock or other equity
interests of each subsidiary owned, directly or indirectly, by the Company have
been duly and validly authorized and issued, are fully paid and non-assessable
and are owned directly or indirectly by the Company, free and clear of any lien,
charge, encumbrance, security interest, restriction on voting or transfer or any
other claim of any third party, except as disclosed in the Time of Sale
Information and the Offering Memorandum.

 



7

 

 

(j)            Stock Options. With respect to the stock options (the “Stock
Options”) granted pursuant to the stock-based compensation plans of the Company
and its subsidiaries (the “Company Stock Plans”), (i) each Stock Option intended
to qualify as an “incentive stock option” under Section 422 of the Code so
qualifies, (ii) each grant of a Stock Option was duly authorized no later than
the date on which the grant of such Stock Option was by its terms to be
effective (the “Grant Date”) by all necessary corporate action, including, as
applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Company Stock Plans, the Exchange Act and all other applicable laws and
regulatory rules or requirements, including the rules of the New York Stock
Exchange (the “Exchange”) and any other exchange on which Company securities are
traded, (iv) the per share exercise price of each Stock Option was equal to at
least the fair market value of a share of Common Stock on the applicable Grant
Date and (v) each such grant was properly accounted for in accordance with GAAP
in the financial statements (including the related notes) of the Company and
disclosed in the Company’s filings with the Commission in accordance with the
Exchange Act and all other applicable laws. The Company has not knowingly
granted, and there is no and has been no policy or practice of the Company of
granting, Stock Options prior to, or otherwise coordinating the grant of Stock
Options with, the release or other public announcement of material information
regarding the Company or its subsidiaries or their results of operations or
prospects, in each case, in a manner that constitutes a violation of the
Exchange Act or other applicable law.

 

(k)            Due Authorization. The Company has full corporate right, power
and authority to execute and deliver this Agreement, the Indenture, the Capped
Call Confirmations and the Securities (collectively, the “Transaction
Documents”) and to perform its obligations hereunder and thereunder; and all
corporate action required to be taken for the due and proper authorization,
execution and delivery by it of each of the Transaction Documents and the
consummation by it of the transactions contemplated thereby or by the Time of
Sale Information and the Offering Memorandum has been duly and validly taken.

 



8

 

 

(l)            The Indenture. The Indenture has been duly authorized by the
Company and, when duly executed and delivered in accordance with its terms by
each of the parties thereto, will constitute a valid and legally binding
agreement of the Company enforceable against the Company in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability (collectively,
the “Enforceability Exceptions”); and on the Closing Date the Indenture will
conform in all material respects to the applicable requirements of the Trust
Indenture Act of 1939, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Trust Indenture Act”).

 

(m)            Purchase Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

 

(n)            The Securities. The Securities have been duly authorized by the
Company and, when duly executed, authenticated, issued and delivered as provided
in the Indenture and paid for as provided herein, will be duly and validly
issued and outstanding and will constitute valid and legally binding obligations
of the Company enforceable against the Company in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture. When executed and delivered, the Securities will be in the
form contemplated by the Indenture.

 

(o)            The Underlying Securities. Upon issuance and delivery of the
Securities in accordance with this Agreement and the Indenture, the Securities
will be convertible at the option of the holder thereof into cash, shares of the
Underlying Securities or a combination of cash and shares of Underlying
Securities, at the Company’s election, in accordance with, and subject to, the
terms of the Securities and the Indenture; the maximum number of Underlying
Securities initially issuable upon conversion of the Securities (assuming full
physical settlement of the Securities upon conversion and the maximum conversion
rate under any “make-whole” adjustment (including upon optional redemption)
applies) (the “Conversion Shares”) have been duly authorized and reserved and,
when and to the extent issued upon conversion of the Securities in accordance
with the terms of the Securities and the Indenture, will be validly issued,
fully paid and non-assessable, and the issuance of any Underlying Securities
will not be subject to any preemptive or similar rights under the Wisconsin
Business Corporation Law, the Restated Articles of Incorporation of the Company
or any agreement to which the Company or any of its subsidiaries is a party, or
otherwise created by the Company.

 

(p)            Capped Call Confirmations. The Capped Call Confirmations have
been duly authorized by the Company. Each Base Capped Call Confirmation has been
duly executed and delivered by the Company and constitutes a valid and legally
binding agreement of the Company enforceable against the Company in accordance
with its terms, and any Additional Capped Call Confirmation will, on the date
such Additional Capped Call Confirmation is entered into, have been duly
executed and delivered by the Company and constitute a valid and legally binding
agreement of the Company enforceable against the Company in accordance with its
terms, subject in each case to the Enforceability Exceptions.

 



9

 

 

(q)            Descriptions of the Transaction Documents. Each Transaction
Document conforms in all material respects to the description thereof contained
in each of the Time of Sale Information and the Offering Memorandum.

 

(r)            No Violation or Default. Neither the Company nor any of its
significant subsidiaries is (i) in violation of its articles of incorporation or
by-laws or similar organizational documents; (ii) in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its significant subsidiaries is bound or
to which any property or asset of the Company or any of its subsidiaries is
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses ‎(ii) and ‎(iii) above, for any such
default or violation that would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(s)            No Conflicts. The execution, delivery and performance by the
Company of each of the Transaction Documents, the issuance and sale of the
Securities (including the issuance of the Underlying Securities upon conversion
thereof) and the consummation of the transactions contemplated by the
Transaction Documents, the Time of Sale Information and the Offering Memorandum
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, result in the
termination, modification or acceleration of, or result in the creation or
imposition of any lien, charge or encumbrance upon any property, right or asset
of the Company or any of its subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any property, right or asset of the
Company or any of its subsidiaries is subject, (ii) result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
the Company or any of its subsidiaries or (iii) result in the violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except in the case of (i)
and (iii) above, for any such conflicts, breaches, violations, defaults,
terminations, modifications, accelerations, liens, charges or encumbrances which
would not, individually or in the aggregate, have a Material Adverse Effect.

 

(t)            No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of each of the Transaction Documents, the issuance and sale of
the Securities (including the issuance of the Underlying Securities upon
conversion thereof) and the consummation of the transactions contemplated by the
Transaction Documents or the Time of Sale Information and the Offering
Memorandum, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required (i) under applicable state
securities laws in connection with the purchase and resale of the Securities by
the Initial Purchasers or (ii) by the Exchange in connection with the listing of
the Underlying Securities on the Exchange.

 



10

 

 

(u)            Legal Proceedings. Except as described in each of the Time of
Sale Information and the Offering Memorandum, there are no legal, governmental
or regulatory investigations, actions, demands, claims, suits, arbitrations,
inquiries or proceedings (“Actions”) pending to which the Company or any of its
subsidiaries is a party or to which any property of the Company or any of its
subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to the Company or any of its subsidiaries, would reasonably
be expected to have a Material Adverse Effect; and, to the knowledge of the
Company, no such Actions are threatened or contemplated by any governmental or
regulatory authority or threatened by others.

 

(v)            Independent Accountants. Deloitte & Touche LLP, who have
certified certain financial statements of the Company and its subsidiaries, is
an independent registered public accounting firm with respect to the Company and
its subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

 

(w)            Title to Real and Personal Property. The Company and its
subsidiaries have good and marketable title to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
businesses of the Company and its subsidiaries taken as a whole, in each case
free and clear of all liens, charges, encumbrances, claims and defects and
imperfections of title except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Company and its
subsidiaries or (ii) would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

(x)            Intellectual Property. (i) The Company and its subsidiaries own
or have adequate rights to use any and all issued patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, domain names, other source indicators, copyrights, copyrightable
works, software, know-how, trade secrets, inventions, systems, procedures,
proprietary information, confidential information and any and all other
worldwide intellectual property, industrial property and proprietary rights,
including any and all goodwill associated therewith (collectively, “Intellectual
Property”), in each case, necessary for the conduct of their respective
businesses as currently conducted by them as described in the Time of Sale
Information and the Offering Memorandum (the “Company Intellectual Property”);
(ii) the Company’s and its subsidiaries’ conduct of their respective businesses
as currently conducted by them as described in the Time of Sale Information and
the Offering Memorandum does not infringe, misappropriate or otherwise violate,
and has not infringed, misappropriated or otherwise violated, any Intellectual
Property of any person; (iii) neither the Company nor any of its subsidiaries
have received any written notice of any claim relating to Intellectual Property
(including with respect to the ownership, validity, enforceability or scope of
any Company Intellectual Property or the infringement, misappropriation or other
violation of Intellectual Property), and no such claim is pending or, to the
knowledge of the Company, threatened against the Company or any of its
subsidiaries; (iv) to the knowledge of the Company, the Company Intellectual
Property is not being infringed, misappropriated or otherwise violated, and has
not been infringed, misappropriated or otherwise violated, by any person; (v)
all Company Intellectual Property is valid and enforceable, and all Company
Intellectual Property owned or purported to be owned by the Company or any of
its subsidiaries is owned solely and exclusively by the Company or one of its
subsidiaries, in each case, free and clear of all liens, encumbrances, defects
or other restrictions; and (vi) the Company and its subsidiaries have taken
commercially reasonably steps to maintain the confidentiality of all Company
Intellectual Property the value of which to the Company or any of its
subsidiaries is contingent upon maintaining the confidentiality thereof,
including any trade secrets and confidential information owned, used or held for
use by the Company or any of its subsidiaries, except in each case with respect
to the events or conditions set forth in (i) through (vi) hereof, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



11

 

 

(y)            No Undisclosed Relationships. No relationship, direct or
indirect, exists between or among the Company or any of its subsidiaries, on the
one hand, and the directors, officers, stockholders, customers or suppliers or
other affiliates of the Company or any of its subsidiaries, on the other, that
would be required by the Securities Act to be described in a registration
statement to be filed with the Commission and that is not so described in the
each of Time of Sale Information and the Offering Memorandum.

 

(z)            Investment Company Act. The Company is not and, immediately after
giving effect to the transactions contemplated by the Capped Call Confirmations
and the offering and sale of the Securities and the application of the proceeds
thereof as described in the Time of Sale Information and the Offering
Memorandum, will not be required to register as an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “Investment Company Act”).

 

(aa)            Taxes. The Company and its subsidiaries have paid all federal,
state, local and foreign taxes and filed all tax returns required to be paid or
filed through the date hereof, except where such failure to pay or file would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and except as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum, there is no tax deficiency that has
been, or would reasonably be expected to be, asserted against the Company or any
of its subsidiaries or any of their respective properties or assets, except as
would not reasonably be expected to have a Material Adverse Effect.

 

(bb)            Licenses and Permits. The Company and its subsidiaries possess
all licenses, sub-licenses, certificates, permits and other authorizations
issued by, and have made all declarations and filings with, the appropriate
federal, state, local or foreign governmental or regulatory authorities that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in each of the Time of Sale
Information and the Offering Memorandum, except where the failure to possess or
make the same would not, individually or in the aggregate, have a Material
Adverse Effect; and except as described in each of the Time of Sale Information
and the Offering Memorandum, neither the Company nor any of its subsidiaries has
received notice of any revocation or modification of any such license,
sub-license, certificate, permit or authorization or has any reason to believe
that any such license, sub-license, certificate, permit or authorization will
not be renewed in the ordinary course except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 



12

 

 

(cc)            No Labor Disputes. No labor disturbance by or material dispute
with employees of the Company or any of its subsidiaries exists or, to the
knowledge of the Company, is contemplated or threatened and the Company is not
aware of any existing or imminent labor disturbance by, or dispute with, the
employees of any of its or its subsidiaries’ principal suppliers, contractors or
customers, except as would not have a Material Adverse Effect. Neither the
Company nor any of its subsidiaries has received any notice of cancellation or
termination with respect to any collective bargaining agreement to which it is a
party.

 

(dd)            Certain Environmental Matters. Except as described in each of
the Time of Sale Information and the Offering Memorandum, (i) the Company and
its subsidiaries (x) are in compliance with all applicable federal, state, local
and foreign laws (including common law), rules, regulations, requirements,
decisions, judgments, decrees, orders and other legally enforceable requirements
relating to pollution or the protection of human health or safety, the
environment, natural resources, hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (y) have
received and are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under any Environmental Laws to
conduct their respective businesses; and (z) have not received written notice of
any actual or potential liability or obligation under or relating to, or any
actual or potential violation of, any Environmental Laws, including for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, and have no knowledge of any
event or condition that would reasonably be expected to result in any such
notice, and (ii) there are no costs or liabilities associated with Environmental
Laws of or relating to the Company or its subsidiaries, except in the case of
each of (i) and (ii) above, for any such matter as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and
(iii) (x) there is no proceeding that is pending, or that is known to be
contemplated, against the Company or any of its subsidiaries under any
Environmental Laws in which a governmental entity is also a party, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (y) the Company and its significant subsidiaries are
not aware of any facts or issues regarding compliance with Environmental Laws,
or liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that would
reasonably be expected to have a material effect on the capital expenditures,
earnings or competitive position of the Company and its subsidiaries, and (z)
none of the Company or its subsidiaries anticipates material capital
expenditures relating to any Environmental Laws.



 



13

 

 

(ee)            Compliance with ERISA. (i) Each employee benefit plan, within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), for which the Company or any member of its
“Controlled Group” (defined as any entity, whether or not incorporated, that is
under common control with the Company within the meaning of Section 4001(a)(14)
of ERISA or any entity that would be regarded as a single employer with the
Company under Section 414(b),(c),(m) or (o) of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan, excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no Plan has failed
(whether or not waived), or is reasonably expected to fail, to satisfy the
minimum funding standards (within the meaning of Section 302 of ERISA or Section
412 of the Code) applicable to such Plan; (iv) no Plan is, or is reasonably
expected to be, in “at risk status” (within the meaning of Section 303(i) of
ERISA), and no Plan that is a “multiemployer plan” within the meaning of Section
4001(a)(3) of ERISA is in “endangered status” or “critical status” (within the
meaning of Sections 304 and 305 of ERISA); (v) the fair market value of the
assets of each Plan exceeds the present value of all benefits accrued under such
Plan (determined based on those assumptions used to fund such Plan); (vi) no
“reportable event” (within the meaning of Section 4043(c) of ERISA and the
regulations promulgated thereunder) has occurred or is reasonably expected to
occur; (vii) each Plan that is intended to be qualified under Section 401(a) of
the Code is so qualified, and nothing has occurred, whether by action or by
failure to act, which would cause the loss of such qualification; (viii) neither
the Company nor any member of the Controlled Group has incurred, nor reasonably
expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the Pension Benefit Guarantee
Corporation, in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan” within the meaning of Section 4001(a)(3) of
ERISA); and (ix) none of the following events has occurred or is reasonably
likely to occur: (A) a material increase in the aggregate amount of
contributions required to be made to all Plans by the Company or its Controlled
Group affiliates in the current fiscal year of the Company and its Controlled
Group affiliates compared to the amount of such contributions made in the
Company’s and its Controlled Group affiliates’ most recently completed fiscal
year; or (B) a material increase in the Company and its subsidiaries’
“accumulated post-retirement benefit obligations” (within the meaning of
Accounting Standards Codification Topic 715-60) compared to the amount of such
obligations in the Company and its subsidiaries’ most recently completed fiscal
year, except in each case with respect to the events or conditions set forth in
(i) through (ix) hereof, as would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(ff)            Disclosure Controls. The Company maintains an effective system
of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company has carried out evaluations of the effectiveness of its
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.

 



14

 

 

(gg)            Accounting Controls. The Company maintains a system of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that has been designed to comply with the requirements of the Exchange Act
and has been designed by, or under the supervision of, the Company’s principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(v) interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Time of Sale Information and the Offering
Memorandum fairly presents the information called for in all material respects
and is prepared in accordance with the Commission’s rules and guidelines
applicable thereto. Except as disclosed in the Time of Sale Information and the
Offering Memorandum, there are no material weaknesses in the Company’s internal
controls. The Company’s auditors and the Audit Committee of the Board of
Directors of the Company have been advised of: (i) all significant deficiencies
and material weaknesses in the design or operation of internal controls over
financial reporting which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial
information; and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls over financial reporting.

 

(hh)            eXtensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Time of Sale Information and the Offering Memorandum fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(ii)            Insurance. Except as would not reasonably be expected to have a
Material Adverse Effect, the Company and its subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
including business interruption insurance, which insurance is in amounts and
insures against such losses and risks as the Company believes in good faith are
adequate to protect the Company and its subsidiaries and their respective
businesses, taken as a whole; and neither the Company nor any of its
subsidiaries has (i) received notice from any insurer or agent of such insurer
that capital improvements or other expenditures are required or necessary to be
made in order to continue such insurance or (ii) any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage at reasonable cost from similar
insurers as may be necessary to continue its business.

 



15

 

 

(jj)            No Unlawful Payments. Neither the Company nor any of its
subsidiaries, nor, to the knowledge of the Company, any director, officer or
employee of the Company or any of its subsidiaries or any agent, affiliate or
other person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee , including of any government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office; (iii)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977, as amended, or any applicable law or regulation implementing the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, or committed an offence under the Bribery
Act 2010 of the United Kingdom, or any other applicable anti-bribery or
anti-corruption law; or (iv) made, offered, agreed, requested or taken an act in
furtherance of any unlawful bribe or other unlawful benefit, including, without
limitation, any rebate, payoff, influence payment, kickback or other unlawful or
improper payment or benefit. The Company and its subsidiaries have instituted,
maintain and enforce, and will continue to maintain and enforce, policies and
procedures designed to promote and ensure compliance with all applicable
anti-bribery and anti-corruption laws.

 

(kk)            Compliance with Anti-Money Laundering Laws. The operations of
the Company and its subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements, including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the applicable money laundering statutes of
all jurisdictions where the Company or any of its subsidiaries conducts
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 



16

 

 

(ll)            No Conflicts with Sanctions Laws. Neither the Company nor any of
its subsidiaries, nor, to the knowledge of the Company, any director, officer,
employee, agent, affiliate or other person associated with or acting on behalf
of the Company or any of its subsidiaries is currently the subject or the target
of any sanctions administered or enforced by the U.S. government, (including,
without limitation, the Office of Foreign Assets Control of the U.S. Department
of the Treasury (“OFAC”) or the U.S. Department of Commerce or the U.S.
Department of State and including, without limitation, the designation as a
“specially designated national” or “blocked person”), the United Nations
Security Council (“UNSC”), the European Union, Canada, Her Majesty’s Treasury of
the United Kingdom (“HMT”), or other relevant sanctions authority with
jurisdiction over the Company’s activities (collectively, “Sanctions”), nor is
the Company or any of its subsidiaries located, organized or resident in a
country or territory that is the subject or target of Sanctions, including,
without limitation, Crimea, Cuba, Iran, North Korea and Syria (each, a
“Sanctioned Country”); and the Company will not directly or indirectly use the
proceeds of the offering and sale of the Securities hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of Sanctions, (ii) to fund or facilitate
any activities of or business in any Sanctioned Country or (iii) in any other
manner that will result in a violation by any person (including any person
participating in the transaction, whether as initial purchaser, underwriter,
advisor, investor or otherwise) of Sanctions. For the past five years, the
Company and its subsidiaries have not knowingly engaged in and are not now
knowingly engaged in any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

 

(mm)            No Restrictions on Subsidiaries. Except as described in or
expressly contemplated by the Time of Sale Information and the Offering
Memorandum, no subsidiary of the Company is currently prohibited, directly or
indirectly, under any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock or similar ownership interest,
from repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company or any other subsidiary of the Company.

 

(nn)            No Broker’s Fees. Neither the Company nor any of its
subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
any of them or any Initial Purchaser for a brokerage commission, finder’s fee or
like payment in connection with the offering and sale of the Securities.

 

(oo)            Rule 144A Eligibility. On the Closing Date, the Securities will
not be of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Time of Sale Information, as of
the Time of Sale, and the Offering Memorandum, as of its date, contains or will
contain all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

 

(pp)            No Integration. Neither the Company nor any of its affiliates
(as defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 



17

 

 

(qq)            No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no representation is
made) has (i) solicited offers for, or offered or sold, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S under the Securities
Act (“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

 

(rr)            Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in Section
‎2(b) and their compliance with their agreements set forth therein, it is not
necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.

 

(ss)            No Stabilization. The Company has not taken, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities.

 

(tt)            Margin Rules. Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Company as
described in the Time of Sale Information and the Offering Memorandum will
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board of Governors.

 

(uu)            Forward-Looking Statements. No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Time of Sale Information and the Offering Memorandum has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.

 

(vv)            Statistical and Market Data. Nothing has come to the attention
of the Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in the Time of Sale
Information and the Offering Memorandum is not based on or derived from sources
that are reliable and accurate in all material respects.

 



18

 

 

(ww)            IT Systems; Cybersecurity. The Company and its subsidiaries’
respective information technology assets, equipment, computers, systems,
networks, hardware, software, websites, applications, and databases
(collectively, “IT Systems”) are adequate for, and operate and perform in all
material respects as required in connection with, the operation of the
respective businesses of the Company and its subsidiaries as currently conducted
by them as described in the Time of Sale Information and the Offering
Memorandum, and to the knowledge of the Company, free and clear in each case of
all material bugs, errors, defects, Trojan horses, time bombs, malware and other
corruptants. The Company and its subsidiaries have taken commercially reasonable
measures to maintain and protect their material confidential information and the
integrity, continuous operation, redundancy and security of the IT Systems, and,
to the knowledge of the Company, there have been no malfunctions, failures,
breaches, destructions, losses, disablements, violations, outages, unauthorized
disclosures or unauthorized uses of, or unauthorized accesses to, the same,
except for those that have been fully remedied without material cost or
liability or the duty to notify any other person or entity, nor any incidents
under internal review or investigations relating to the same.

 

(xx)            Data Protection. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, with regard
to the Company’s and its subsidiaries’ receipt, collection, handling,
processing, sharing, transfer, usage, import, export, disclosure, interception,
security, storage and disposal of any and all personal, personally identifiable,
household, sensitive, confidential or regulated data (collectively, “Personal
Data”), (i) the Company and its subsidiaries currently comply and at all times
have complied with, and have implemented commercially reasonable policies and
procedures to ensure compliance with, all applicable laws, regulations, rules,
judgments, orders, internal and external policies and contractual obligations
(including, to the extent applicable, the California Consumer Privacy Act and
the European Union General Data Protection Regulation) (“Privacy Legal
Obligations”); (ii) the Company and its subsidiaries have required and do
require all third parties to which they provide any Personal Data to maintain
the privacy and security of such Personal Data and to comply with applicable
Privacy Legal Obligations, including by contractually requiring such third
parties to protect such Personal Data from unauthorized access, use and/or
disclosure; (iii) the Company and its subsidiaries maintain, and at all times
have maintained, reasonable data security policies and procedures designed to
protect the confidentiality, security, and integrity of Personal Data and to
prevent unauthorized use of and access to Personal Data; (iv) to the knowledge
of the Company, there has been no unauthorized access to, or use or disclosure
of, any such Personal Data collected, maintained, handled, stored, transferred,
used, disclosed or otherwise processed by or for the Company or any of its
subsidiaries; (v) neither the Company nor any of its subsidiaries have received
any notification of or complaint regarding, or is aware of any other facts that
would reasonably indicate, non-compliance with any Privacy Legal Obligation; and
(vi) there is no pending, or to the Company’s knowledge, threatened action,
suit, proceeding or claim by or before any court or governmental agency,
authority or body alleging non-compliance by the Company or any of its
subsidiaries with any Privacy Legal Obligation.

 

(yy)            Sarbanes-Oxley Act. There is and has been no failure on the part
of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002, as amended and the rules and regulations promulgated
in connection therewith (the “Sarbanes-Oxley Act”) applicable as of or prior to
the date hereof, including Section 402 related to loans and Sections 302 and 906
related to certifications.

 



19

 

 

 

(zz)            Lock-Ups. Each director and officer (within the meaning of Rule
16a-1(f) under the Exchange Act) of the Company (each such officer, an
“executive officer”) has executed and delivered to the Representative a lock-up
agreement in the form of Exhibit A hereto (a “Lock-Up Agreement”).

 

4.             Further Agreements of the Company. The Company covenants and
agrees with each Initial Purchaser that:

 

(a)             Delivery of Copies. The Company will deliver to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

 

(b)            Offering Memorandum, Amendments or Supplements. Before finalizing
the Offering Memorandum or making or distributing any amendment or supplement to
any of the Time of Sale Information or the Offering Memorandum or filing with
the Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects in a timely manner.

 

(c)             Additional Written Communications. Before making, preparing,
using, authorizing, approving or referring to any Issuer Written Communication,
the Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects in a timely manner.

 

(d)             Notice to the Representative. The Company will advise the
Representative promptly, and confirm such advice in writing, (i) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence or development of any event
at any time prior to the completion of the initial offering of the Securities as
a result of which any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Company will use its reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of any of the Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
or suspending any such qualification of the Securities and, if any such order is
issued, will obtain as soon as possible the withdrawal thereof.

 



20

 

 

(e)             Ongoing Compliance of the Offering Memorandum and Time of Sale
Information. (1) If at any time prior to the completion of the initial offering
of the Securities (i) any event or development shall occur or condition shall
exist as a result of which the Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will as
promptly as practicable notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph ‎(b) above, furnish to the Initial Purchasers
such amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (or including such document to be incorporated by reference
therein) will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law and (2) if at any time prior to the Closing Date
(i) any event or development shall occur or condition shall exist as a result of
which any of the Time of Sale Information as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) it is necessary
to amend or supplement any of the Time of Sale Information to comply with law,
the Company will as promptly as practicable notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph ‎(b) above, furnish to
the Initial Purchasers such amendments or supplements to any of the Time of Sale
Information (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading.

 

(f)             Blue Sky Compliance. The Company will qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions as
the Representative shall reasonably request and will continue such
qualifications in effect so long as required for the offering and resale of the
Securities; provided that the Company shall not be required to (i) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or (iii)
subject itself to taxation in any such jurisdiction if it is not otherwise so
subject.

 

(g)            Clear Market. For a period of 60 days after the date of the
offering of the Securities, the Company will not (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, or submit to, or file
with, the Commission a registration statement under the Securities Act relating
to, any shares of Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock, or publicly disclose the intention to
undertake any of the foregoing, or (ii) enter into any swap or other agreement
that transfers, in whole or in part, any of the economic consequences of
ownership of the Common Stock or any such other securities, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise, without the
prior written consent of the Representative, other than (A) the Securities to be
sold hereunder (including the issuance of any Underlying Securities upon
conversion of the Securities), (B) any shares of Common Stock of the Company
issued upon the exercise (including a cashless exercise) or vesting of options
or other awards or any conversion or exchange of any other equity security
granted under existing employee benefit plans or other arrangements described in
the Time of Sale Information and the Offering Memorandum (the “Company Benefit
Plans”), (C) the issuance by the Company of securities convertible into or
exercisable for shares of Common Stock pursuant to the Company Benefit Plans,
(D) the entry by the Company into the Capped Call Confirmations and (E) any
shares of Common Stock issuable upon conversion of shares of the Class B Common
Stock of the Company, par value $1.00 per share, outstanding as of the date
hereof.

 



21

 

 

(h)            Use of Proceeds. The Company will apply the net proceeds from the
sale of the Securities as described in each of the Time of Sale Information and
the Offering Memorandum under the heading “Use of Proceeds”.

 

(i)              No Stabilization. The Company will not take, directly or
indirectly, any action designed to or that would reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities
and will not take any action prohibited by Regulation M under the Exchange Act
in connection with the distribution of the Securities contemplated hereby.

 

(j)             Underlying Securities. The Company will reserve and keep
available at all times, free of pre-emptive rights, shares of Common Stock for
the purpose of enabling the Company to satisfy all obligations to issue the
Underlying Securities upon conversion of the Securities. The Company will use
its reasonable best efforts to cause the Underlying Securities to be listed on
the Exchange.

 

(k)             Supplying Information. While the Securities remain outstanding
and are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities, prospective purchasers of the Securities
designated by such holders and securities analysts, in each case upon request,
the information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

 

(l)              DTC. The Company will assist the Initial Purchasers in
arranging for the Securities to be eligible for clearance and settlement through
DTC.

 



22

 

 

(m)            No Resales by the Company. During the period from the Closing
Date until one year after the Closing Date or the Additional Closing Date, if
applicable, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144 under the Securities Act) to, resell any of the Securities
that have been acquired by any of them, except for Securities purchased by the
Company or any of its affiliates and resold in a transaction registered under
the Securities Act.

 

(n)            No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

 

(o)            No General Solicitation or Directed Selling Efforts. None of the
Company or any of its affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is given)
will (i) solicit offers for, or offer or sell, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engage in any directed
selling efforts within the meaning of Regulation S, and all such persons will
comply with the offering restrictions requirement of Regulation S.

 

5.             Certain Agreements of the Initial Purchasers. Each Initial
Purchaser hereby represents and agrees that it has not and will not use,
authorize use of, refer to, or participate in the planning for use of, any
written communication that constitutes an offer to sell or the solicitation of
an offer to buy the Securities other than (i) the Preliminary Offering
Memorandum and the Offering Memorandum, (ii) a written communication that
contains no “issuer information” (as defined in Rule 433(h)(2) under the
Securities Act) that was not included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared pursuant to Section ‎4(c)
above (including any electronic road show), (iv) any written communication
prepared by such Initial Purchaser and approved by the Company in advance in
writing or (v) any written communication relating to or that contains the terms
of the Securities and/or other information that was included (including through
incorporation by reference) in the Time of Sale Information or the Offering
Memorandum.

 

6.             Conditions of Initial Purchasers’ Obligations. The obligation of
each Initial Purchaser to purchase the Underwritten Securities on the Closing
Date or the Option Securities on the Additional Closing Date, as the case may
be, as provided herein is subject to the performance by the Company of its
covenants and other obligations hereunder and to the following additional
conditions:

 

(a)             Representations and Warranties. The representations and
warranties of the Company contained herein shall be true and correct on the date
hereof and on and as of the Closing Date or the Additional Closing Date (or such
other date specified in a representation or warranty), as the case may be; and
the statements of the Company and its officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date or the Additional Closing Date (or such other date specified in a
representation or warranty), as the case may be.

 



23

 

 

(b)             No Downgrade. Subsequent to the earlier of (A) the Time of Sale
and (B) the execution and delivery of this Agreement, (i) no downgrading shall
have occurred in the rating accorded any securities or preferred stock issued or
guaranteed by the Company or any of its subsidiaries by any “nationally
recognized statistical rating organization”, as such term is defined under
Section 3(a)(62) under the Exchange Act and (ii) no such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of any securities or preferred stock issued
or guaranteed by the Company or any of its subsidiaries (other than an
announcement with positive implications of a possible upgrading).

 

(c)             No Material Adverse Change. No event or condition of a type
described in Section ‎3(g) hereof shall have occurred or shall exist, which
event or condition is not described in the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) and the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the Closing Date or the
Additional Closing Date, as the case may be, on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

 

(d)            Officer’s Certificate. The Representative shall have received on
and as of the Closing Date or the Additional Closing Date, as the case may be, a
certificate of the chief financial officer or chief accounting officer of the
Company and one additional senior executive officer of the Company who is
reasonably satisfactory to the Representative (i) confirming that such officers
have carefully reviewed the Time of Sale Information and the Offering Memorandum
and, to the knowledge of such officers, the representations set forth in
Sections ‎3(b) and ‎3(d) hereof are true and correct as of such date, (ii)
confirming that the other representations and warranties of the Company in this
Agreement are true and correct as of such date and that the Company has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to such Closing Date and (iii) to the effect set
forth in paragraphs ‎(b) and ‎(c) above.

 

(e)            Comfort Letters. (i) On the date of this Agreement and on the
Closing Date or the Additional Closing Date, as the case may be, Deloitte &
Touche LLP shall have furnished to the Representative, at the request of the
Company, letters, dated the respective dates of delivery thereof and addressed
to the Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Time of Sale Information and the Offering Memorandum;
provided, that the letter delivered on the Closing Date or the Additional
Closing Date, as the case may be shall use a “cut-off” date no more than three
business days prior to such Closing Date or such Additional Closing Date, as the
case may be.

 



24

 

 

(ii)            On the date of this Agreement and on the Closing Date or the
Additional Closing Date, as the case may be, the Company shall have furnished to
the Representative a certificate, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, of its chief financial officer with
respect to certain financial data contained in the Time of Sale Information and
the Offering Memorandum, providing “management comfort” with respect to such
information, in form and substance reasonably satisfactory to the
Representative.

 

(f)             Opinion and 10b-5 Statement of Counsel for the Company. Foley &
Lardner LLP, counsel for the Company, shall have furnished to the
Representative, at the request of the Company, their written opinion and 10b-5
statement, dated the Closing Date or the Additional Closing Date, as the case
may be, and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative.

 

(g)            Opinion and 10b-5 Statement of Counsel for the Initial
Purchasers. The Representative shall have received on and as of the Closing Date
or the Additional Closing Date, as the case may be, an opinion and 10b-5
statement of Davis Polk & Wardwell LLP, counsel for the Initial Purchasers, with
respect to such matters as the Representative may reasonably request, and such
counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.

 

(h)            No Legal Impediment to Issuance. No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that would, as of the Closing Date or the Additional Closing Date, as the case
may be, prevent the issuance or sale of the Securities; and no injunction or
order of any federal, state or foreign court shall have been issued that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Securities.

 

(i)              Good Standing. The Representative shall have received on and as
of the Closing Date or the Additional Closing Date, as the case may be,
satisfactory evidence of the good standing of the Company in its jurisdiction of
organization and its good standing as a foreign entity in such other
jurisdictions as the Representative may reasonably request, in each case in
writing or any standard form of telecommunication from the appropriate
governmental authorities of such jurisdictions.

 

(j)              DTC. The Securities shall be eligible for clearance and
settlement through DTC.

 

(k)             Exchange Listing. An application for the listing of the
Underlying Securities shall have been submitted to the Exchange.

 

(l)              Lock-up Agreements. The Lock-Up Agreements, each substantially
in the form of Exhibit A hereto, between the Representative and the officers and
directors of the Company as described in Section ‎3(zz) relating to sales and
certain other dispositions of shares of Common Stock or certain other
securities, delivered to the Representative on or before the date hereof, shall
be full force and effect on the Closing Date or Additional Closing Date, as the
case may be.

 



25

 

 

(m)             Additional Documents. On or prior to the Closing Date or the
Additional Closing Date, as the case may be, the Company shall have furnished to
the Representative such further certificates and documents as the Representative
may reasonably request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.             Indemnification and Contribution.

 

(a)             Indemnification of the Initial Purchasers. The Company agrees to
indemnify and hold harmless each Initial Purchaser, its affiliates, directors
and officers and each person, if any, who controls such Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, reasonable and documented out of pocket legal
fees and other expenses incurred in connection with defending or investigating
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication, any road show as defined in Rule 433(h) under the
Securities Act (a “road show”) or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in subsection ‎(b)
below.

 

(b)            Indemnification of the Company. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless the Company, its
directors, its officers and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the indemnity set forth in paragraph ‎(a) above, but
only with respect to any losses, claims, damages or liabilities that arise out
of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to such Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, any of the other Time of Sale
Information (including any of the other Time of Sale Information that has
subsequently been amended), any Issuer Written Communication, any road show or
the Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the following information in the section entitled “Plan of
Distribution” in the Offering Memorandum furnished on behalf of each Initial
Purchaser: the information contained in (x) the fourth and fifth sentences
relating to market making in the third paragraph under the caption “New issue of
notes” and (y) the first paragraph under the caption “Price stabilization and
short positions; repurchase of common stock”.

 



26

 

 

(c)             Notice and Procedures. If any suit, action, proceeding
(including any governmental or regulatory investigation), claim or demand shall
be brought or asserted against any person in respect of which indemnification
may be sought pursuant to either paragraph ‎(a) or ‎(b) above, such person (the
“Indemnified Person”) shall promptly notify the person against whom such
indemnification may be sought (the “Indemnifying Person”) in writing; provided
that the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under paragraph ‎(a) or ‎(b) above except to the
extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided, further, that the
failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have to an Indemnified Person otherwise than under
paragraph ‎(a) or ‎(b) above. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section that the Indemnifying Person may designate in such
proceeding and shall pay the reasonable and documented out of pocket fees and
expenses in such proceeding and shall pay the reasonable and documented out of
pocket fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless (i) the Indemnifying Person and
the Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded, based on the advice of counsel, that there may
be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred. Any
such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by J.P. Morgan Securities LLC and any such separate firm for the
Company, its directors, its officers and any control persons of the Company
shall be designated in writing by the Company. The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into in good faith more than 60 days after receipt by the Indemnifying
Person of such request and (ii) the Indemnifying Person shall not have
reimbursed the Indemnified Person in accordance with such request prior to the
date of such settlement. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

 



27

 

 

(d)            Contribution. If the indemnification provided for in paragraphs
‎(a) or ‎(b) above is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein (other
than as a result of the limitations on indemnification imposed thereunder), then
each Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other, from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities. The relative fault of the Company, on the one
hand, and the Initial Purchasers, on the other, shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

 



28

 

 

(e)            Limitation on Liability. The Company and the Initial Purchasers
agree that it would not be just and equitable if contribution pursuant to this
Section ‎7 were determined by pro rata allocation (even if the Initial
Purchasers were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph ‎(d) above shall be deemed to include, subject to the limitations set
forth above, any reasonable and documented out of pocket legal or other expenses
incurred by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section ‎7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section ‎7 are several in proportion
to their respective purchase obligations hereunder and not joint.

 

(f)             Non-Exclusive Remedies. The remedies provided for in this
Section ‎7 are not exclusive and shall not limit any rights or remedies which
may otherwise be available to any Indemnified Person at law or in equity.

 

8.             Effectiveness of Agreement. This Agreement shall become effective
as of the date first written above.

 

9.             Termination. This Agreement may be terminated in the absolute
discretion of the Representative, by notice to the Company, if after the
execution and delivery of this Agreement and on or prior to the Closing Date or,
in the case of the Option Securities, prior to the Additional Closing Date (i)
trading generally shall have been suspended or materially limited on or by any
of the Exchange or The Nasdaq Global Market; (ii) trading of any securities
issued or guaranteed by the Company shall have been suspended on any exchange or
in any over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representative, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the Closing Date or the Additional Closing
Date, as the case may be, on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum.

 



29

 

 

10.           Defaulting Initial Purchaser. (a) If, on the Closing Date or the
Additional Closing Date, as the case may be, any Initial Purchaser defaults on
its obligation to purchase the Securities that it has agreed to purchase
hereunder on such date, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then the
Company shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or the Company may postpone the Closing Date
or the Additional Closing Date, as the case may be, for up to five full business
days in order to effect any changes that in the opinion of counsel for the
Company or counsel for the Initial Purchasers may be necessary in the Time of
Sale Information, the Offering Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Time of Sale Information or the Offering Memorandum that
effects any such changes. As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section ‎10, purchases Securities that a defaulting Initial Purchaser
agreed but failed to purchase.

 

(b)            If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph ‎(a)
above, the aggregate number of Securities that remain unpurchased on the Closing
Date or the Additional Closing Date, as the case may be does not exceed
one-eleventh of the aggregate number of Securities to be purchased on such date,
then the Company shall have the right to require each non-defaulting Initial
Purchaser to purchase the number of Securities that such Initial Purchaser
agreed to purchase hereunder on such date plus such Initial Purchaser’s pro rata
share (based on the number of Securities that such Initial Purchaser agreed to
purchase on such date) of the Securities of such defaulting Initial Purchaser or
Initial Purchasers for which such arrangements have not been made.

 

(c)             If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph ‎(a)
above, the aggregate number of Securities that remain unpurchased on the Closing
Date or the Additional Closing Date, as the case may be, exceeds one-eleventh of
the aggregate principal amount of Securities to be purchased on such date, or if
the Company shall not exercise the right described in paragraph ‎(b) above, then
this Agreement or, with respect to any Additional Closing Date, the obligation
of the Initial Purchasers to purchase Securities on the Additional Closing Date,
as the case may be, shall terminate without liability on the part of the
non-defaulting Initial Purchasers. Any termination of this Agreement pursuant to
this Section ‎10 shall be without liability on the part of the Company, except
that the Company will continue to be liable for the payment of expenses as set
forth in Section ‎11 hereof and except that the provisions of Section ‎7 hereof
shall not terminate and shall remain in effect.

 

(d)             Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Company or any non-defaulting
Initial Purchaser for damages caused by its default.

 



30

 

 

11.           Payment of Expenses. (a) Whether or not the transactions
contemplated by this Agreement are consummated or this Agreement is terminated,
the Company will pay or cause to be paid all costs and expenses incident to the
performance of its obligations hereunder, including without limitation, (i) the
costs incident to the authorization, issuance, sale, preparation and delivery of
the Securities and any taxes payable in that connection; (ii) the costs incident
to the preparation and printing of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including any amendments and supplements thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Company’s counsel
and independent accountants; (v) the reasonable fees and expenses incurred in
connection with the registration or qualification and determination of
eligibility for investment of the Securities under the state or foreign
securities or blue sky laws of such jurisdictions as the Representative may
reasonably designate and the preparation, printing and distribution of a blue
sky memorandum (including the reasonable related fees and expenses of counsel
for the Initial Purchasers); provided, however, that the amounts payable by the
Company for the fees and disbursements of counsel for the Initial Purchasers
pursuant to this subsection (v) shall not exceed $10,000 in the aggregate; (vi)
any fees charged by rating agencies for rating the Securities; (vii) the fees
and expenses of the Trustee and any paying agent (including related fees and
expenses of any counsel to such parties); (viii) all expenses and application
fees incurred in connection with the approval of the Securities for book-entry
transfer by DTC; (ix) all expenses incurred by the Company in connection with
any “road show” presentation to potential investors; and (x) all expenses and
application fees related to the listing of the Underlying Securities on the
Exchange.

 

(b)             If (i) this Agreement is terminated pursuant to Section ‎9, (ii)
the Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers (other than by reason of a default by any Initial Purchaser)
or (iii) the Initial Purchasers decline to purchase the Securities for any
reason permitted under this Agreement, the Company agrees to reimburse the
Initial Purchasers for all documented out-of-pocket costs and expenses
(including the fees and expenses of their counsel) reasonably incurred by the
Initial Purchasers in connection with this Agreement and the offering
contemplated hereby.

 

12.           Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and the officers and directors and any controlling persons
referred to in Section ‎7 hereof. Nothing in this Agreement is intended or shall
be construed to give any other person any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein.
No purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

 

13.           Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

 



31

 

 

14.           Certain Defined Terms. For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act; (b) the term “business day” means
any day other than a day on which banks are permitted or required to be closed
in New York City; (c) the term “subsidiary” has the meaning set forth in Rule
405 under the Securities Act; and (d) the term “significant subsidiary” has the
meaning set forth in Article 1, Rule 1-02(w) of Regulation S-X under the
Exchange Act.

 

15.           Compliance with USA Patriot Act. In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Company, which information may include the name and address of their respective
clients, as well as other information that will allow the Initial Purchasers to
properly identify their respective clients.

 

16.           Miscellaneous. (a) Notices. All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
mailed or transmitted and confirmed by any standard form of telecommunication.
Notices to the Initial Purchasers shall be given to the Representative c/o J.P.
Morgan Securities LLC, 383 Madison Avenue, New York, New York 10179 (fax: (212)
622-8358); Attention: Equity Syndicate Desk. Notices to the Company shall be
given to it at The Marcus Corporation, 100 East Wisconsin Avenue, Suite 1900,
Milwaukee, Wisconsin 53202; Attention: Thomas F. Kissinger.

 

(b)            Governing Law. This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed in such state.

 

(c)            Waiver of Jury Trial. Each of the parties hereto hereby waives
any right to trial by jury in any suit or proceeding arising out of or relating
to this Agreement.

 

(d)            Recognition of the U.S. Special Resolution Regimes.

 

(i)             In the event that any Initial Purchaser that is a Covered Entity
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer from such Initial Purchaser of this Agreement, and any interest and
obligation in or under this Agreement, will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if this
Agreement, and any such interest and obligation, were governed by the laws of
the United States or a state of the United States.

 

(ii)             In the event that any Initial Purchaser that is a Covered
Entity or a BHC Act Affiliate of such Initial Purchaser becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under this
Agreement that may be exercised against such Initial Purchaser are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if this Agreement were governed by the
laws of the United States or a state of the United States.

 



32

 

 

As used in this Section ‎16(g):

 

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

“Covered Entity” means any of the following:

 

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

 

(e)             Counterparts. This Agreement may be signed in counterparts
(which may include counterparts delivered by any standard form of
telecommunication, including any electronic signature covered by the U.S.
federal ESIGN Act of 2000, Uniform Electronic Transactions Act, the Electronic
Signatures and Records Act or other applicable law, e.g., www.docusign.com),
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

(f)             Amendments or Waivers. No amendment or waiver of any provision
of this Agreement, nor any consent or approval to any departure therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
parties hereto.

 

(g)            Headings. The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

(h)            Xtract Research LLC. The Company hereby agrees that the Initial
Purchasers may provide copies of the Preliminary Offering Memorandum and the
Final Offering Memorandum relating to the offering of the Securities and any
other agreements or documents relating thereto, including, without limitation,
trust indentures, to Xtract Research LLC (“Xtract”) following the completion of
the offering for inclusion in an online research service sponsored by Xtract,
access to which is restricted to “qualified institutional buyers” as defined in
Rule 144A under the Securities Act.

 

[Signature page follows]

 



33

 

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

  Very truly yours,       THE MARCUS CORPORATION       By: /s/ Douglas A. Neis

  Name: Douglas A. Neis   Title: Chief Financial Officer

 

Accepted: As of the date first written above

 

J.P. MORGAN SECURITIES LLC

 

For itself and on behalf of the

severalInitial Purchasers listed

in Schedule 1 hereto.

 

By: /s/ Santosh Sreenivasan  

Authorized Signatory

 

[Signature Page to Purchase Agreement]

 

 

 



 

Schedule 1

 

Initial Purchaser  Principal Amount  J.P. Morgan Securities LLC  $56,497,000 
BofA Securities, Inc.   8,415,000  U.S. Bancorp Investments, Inc.   12,622,000 
BMO Capital Markets Corp.   3,155,000  Fifth Third Securities, Inc.   3,155,000 
B. Riley Securities, Inc.   1,052,000  Barrington Research Associates, Inc. 
 1,052,000  The Benchmark Company, LLC   1,052,000  Total  $87,000,000 

 

 

 



Annex A

 

a. Time of Sale Information

 

Term sheet containing the terms of the Securities, substantially in the form of
Annex B.

 



 

 

 

Annex B

 

The Marcus Corporation

 

Pricing Term Sheet

 

 

 



Exhibit A

 

FORM OF LOCK-UP AGREEMENT

 

 

 

